Utica Mut. Ins. Co. v Abeille Gen. Ins. Co. (2022 NY Slip Op 05487)





Utica Mut. Ins. Co. v Abeille Gen. Ins. Co.


2022 NY Slip Op 05487


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed Sept. 30, 2022.) 


MOTION NO. (189/22) CA 21-00536.

[*1]UTICA MUTUAL INSURANCE COMPANY, PLAINTIFF-RESPONDENT-APPELLANT, 
vABEILLE GENERAL INSURANCE CO., NOW KNOWN AS 21ST CENTURY NATIONAL INSURANCE CO., ET AL., DEFENDANTS-APPELLANTS-RESPONDENTS, ET AL., DEFENDANTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.